Mr. Presiding Justice Adams delivered the opinion of the court. The only contention of plaintiffs’ counsel which we deem it necessary to consider is that under the terms of the trust deed there could be no foreclosure until after the maturity of the principal note. This contention is based on the fact that the trust deed does not, in terms, provide for a foreclosure for non-payment of the interest notes, or any of them, at maturity, and on the provision for interest on the amounts due by the interest notes after their maturity. The trust deed by its terms is security for the payment of both principal and interest, and we regard the case of Boyer v. Chandler, 160 Ill. 394, as decisive of the right of appellant McCormick, as the legal holder of the interest note, to a foreclosure. We think it unnecessary to add anything to what is said by the court in that case. The decree will be affirmed.